Citation Nr: 0903590	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-29 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss from February 26, 2005 to July 17, 2008, and for 
a rating higher than 20 percent as of July 18, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and E.G.


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel

INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In relevant part, the RO granted service connection for 
bilateral hearing loss and assigned a noncompensable rating.  
In March 2008, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.

The above rating decision also denied service connection for 
erectile dysfunction.   Although the veteran perfected an 
appeal for that issue, he withdrew the issue at the Board 
hearing.

This case was previously before the Board in May 2008 at 
which time it was remanded for additional development.  The 
case has since been returned to the Board.


FINDING OF FACT

The results of audiological evaluation conducted in April 
2004 show the veteran had Level I hearing in both ears; the 
results of audiological evaluation conducted in October 2006 
show the veteran had Level II hearing in his left ear and 
Level IV hearing in his right ear; whereas the results of a 
more recent VA examination in July 2008 show he now has Level 
V hearing in each ear.




CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for 
bilateral hearing loss from February 26, 2004 to July 17, 
2008, and for a rating higher than 20 percent as of July 18, 
2008 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA, by letters mailed in March 
2004, March 2006, and June 2008.  Although the March 2006, 
and June 2008 letters were provided after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the receipt of all 
pertinent evidence, the originating agency readjudicated the 
claim in August 2008 (which was mailed to the veteran in 
October 2008).  There is no indication or reason to believe 
that any ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent post-service medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometric test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average. 
 Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of § 
4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a)  When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b)  When the pure tone thresholds are 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86 
(2007).

Analysis

Compensable rating from February 26, 2004 to July 17, 2008

After a careful review of the evidence of record, it is found 
that a compensable evaluation for the veteran's bilateral 
hearing loss from February 26, 2004 to July 17, 2008 is not 
warranted.

On VA audiological evaluation in April 2004, puretone 
thresholds in decibels for the four frequencies used for VA 
evaluation were as follows:

Hertz (Hz)             1000        2000        3000        
4000        Average
Right                      30            60            
60            55            45
Left                         25            35            
55            55            38

Speech discrimination was measured at 92 percent for the 
right and left ear.  Applying these values to the rating 
criteria results in a numeric designation of Level I in each 
ear.  See 38 C.F.R. § 4.85, Table VI.  Application of the 
levels of hearing impairment in each ear to Table VII at 
38 C.F.R. § 4.85 produces a noncompensable rating.  

On VA audiological evaluation in October 2006, puretone 
thresholds in decibels for the four frequencies used for VA 
evaluation were as follows:

Hertz (Hz)             1000        2000        3000        
4000        Average
Right                      35            55            
50            60            50
Left                         30           45            
50            60            46

Speech discrimination was measured at 78 percent in the right 
ear and 84 percent in the left ear.  Applying these values to 
the rating criteria results in a numeric designation of Level 
IV in the right ear and Level II in the left ear.  See 38 
C.F.R. § 4.85, Table VI.  Application of the levels of 
hearing impairment in each ear to Table VII at 38 C.F.R. § 
4.85 again produces a noncompensable rating.  

Applying the findings of these audiometric evaluations to the 
rating criteria for hearing impairment, the Board concludes 
there is no basis for a compensable rating prior to July 17, 
2008.  The results of the April 2004 VA examination show the 
veteran's right ear had an average puretone threshold of 45 
and 92 percent speech recognition; his left ear had an 
average puretone threshold of 38 and 92 percent speech 
recognition.  The results of the October 2006 VA examination 
show the veteran's right ear had an average puretone 
threshold of 50 and 78 percent speech recognition; his left 
ear had an average puretone threshold of 46 and 84 percent 
speech recognition.  The results of the April 2004 VA 
examination correlate to Level I hearing loss in both ears, 
and the results of the October 2006 VA examination correlate 
to Level IV hearing loss in the right ear and Level II 
hearing loss in the left ear under Table VI - so 
noncompensable under Table VII.

The Board has also considered the special provisions of § 
4.86(a) and (b).  However, given that the 2004 and 2006 
examination results do not show puretone thresholds at all 
relevant frequencies (1000, 2000, 3000, and 4000 Hertz) of 55 
dB or more, § 4.86(a) does not apply.  The same is true of § 
4.86(b) since the evidence does not show a simultaneous 
puretone threshold of 30 dB or less at 1000 Hertz and a 
puretone threshold of 70 dB or more at 2000 Hertz.

For these reasons, the Board concludes the veteran is not 
entitled to a compensable rating for the period February 26, 
2004 to July 17, 2008.

Higher than 20 percent from July 18, 2008

The Board notes that the only pertinent medical evidence 
dated since July 18, 2008 is the report of VA examination in 
July 2008.  That examination showed puretone thresholds in 
decibels as follows:

Hertz (Hz)             1000        2000        3000        
4000        Average
Right                      35            60            
55            55            51
Left                         35           50            
60            60            51

Speech discrimination was measured at 72 percent in each ear.  
Applying these values to the rating criteria results in a 
numeric designation of level V for each ear.  See 38 C.F.R. 
§ 4.85, Table VI.  Applying these designations under Table 
VII results in a 20 percent evaluation - which is the 
veteran's current rating. 

The Board has also considered the special provisions of § 
4.86(a) and (b).  However, given that the 2008 examination 
results do not show puretone thresholds at all relevant 
frequencies (1000, 2000, 3000, and 4000 Hertz) of 55 dB or 
more, § 4.86(a) does not apply.  The same is true of § 
4.86(b) since the evidence does not show a simultaneous 
puretone threshold of 30 dB or less at 1000 Hertz and a 
puretone threshold of 70 dB or more at 2000 Hertz.

For these reasons, the Board concludes the veteran is not 
entitled to a rating in excess of 20 percent from July 18, 
2008.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating for the period 
prior to July 18, 2008 or a rating in excess of 20 percent 
for the period beginning July 18, 2008.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).  


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss from February 26, 2005 to July 17, 2008, and for 
a rating higher than 20 percent as of July 18, 2008 is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


